Citation Nr: 1440859	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to April 11, 2012, in excess of 30 percent from April 11, 2012 to May 8, 2013, and thereafter in excess of 50 percent, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Ms. Christie Bhageloe, Esquire


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to January 1969. 

These matters return on appeal to the Board of Veterans' Appeals (Board) from an April 2014 Order by the Court of Appeals of Veterans Claims (Court) which endorsed the parties Joint Motion for Remand, and vacated a December 2012 Board decision that denied an evaluation in excess of 50 percent prior to April 11, 2012, and thereafter an evaluation in excess of 30 percent, as well as a claim for TDIU, and remanded for compliance with the instructions in the Joint Motion. 

The matter was initially before the Board on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 30 percent evaluation.  The Veteran appealed this initial assigned evaluation, which later incorporated a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and subsequently gave rise to the 2014 Joint Motion and Court Order that have returned the matter to the Board.

Notably, while this claim was pending before the Court, the Veteran filed another claim for increased rating for PTSD.  The RO provided the Veteran with a May 2014 VA examination to evaluate the severity of his PTSD and obtained the Veteran's VA treatment treatments dated through April 2014.  In a May 2014 rating decision, the RO awarded an increased evaluation for PTSD from 30 to 50 percent disabling, effective from May 9, 2013.  Since the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increased ratings remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  

The parties to the November 2012 Joint Motion for Remand determined that the Board incorrectly relied upon the findings contained in the report of an April 2012 VA psychiatric examination.  The parties found that the April 2012 VA psychiatric examination report was inadequate as it included internal inconsistencies, lacked sufficient rationale to support the medical conclusion, and was inconsistent with the contemporaneous evidence of record.  The parties instructed that the Veteran should be afforded with a new VA psychiatric examination to evaluate the severity of his PTSD disability. 

Since the December 2012 Board decision, additional evidence has been associated with the claims folder.  The evidence of record now contains the report of a May 2014 VA psychiatric examination as well as the Veteran's VA treatment records dated from 2010 to 2014.  The Veteran has also submitted additional documents in support of his claim, which include a completed July 2014 PTSD disability questionnaire by his treating VA provider, an October 2013 private medical statement and Social Security Administration (SSA) reported earnings.  

The Veteran submitted a waived initial consideration of evidence by the Agency of Original Jurisdiction (AOJ) for the evidence that he submitted in support of his claims.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).  However, a waiver of initial consideration has not been received for the additional evidence associated with the claims folder by the RO since December 2012 Board decision.  Notably, there has not been initial consideration of the May 2014 VA psychiatric examination report and the updated VA treatment records in conjunction with claims for initial increased rating for PTSD and for award of TDIU.  See Id.  On remand, the RO (via the AMC) should consider this additional information in conjunction with the Veteran's pending claims for increased ratings for PTSD as well as award of TDIU. 


Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the additional evidence received since June 2012 to determine whether increased evaluations for PTSD and award of TDIU is warranted.   If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



